DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-22, 25-29, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2020/0374923, Cheng hereafter) in view of Fan et al. (US 2017/0111921, Fan hereafter)
RE claims 21 and 28, Cheng discloses a wireless transmit/receive unit (WTRU) (Figure 3, 115-A), comprising: a processor configured to: determine a BWP failure associated with the first BWP of the serving cell (Figure 3, 305 and 310. Establishes and performs communication with a base station of a cell in a first BWP. A failure is identified in the serving beam); and perform a random access procedure associated with the second BWP of the serving cell (Figure 3, 315-325, the UE identifies a viable candidate beam/BWP, transmits a beam recovery request on the identified beam, monitors for a response. If a response is received, the communication is established on that beam/BWP).
Cheng does not explicitly disclose perform a listen before talk (LBT) procedure associated with a first bandwidth part (BWP) of a serving cell; wherein the BWP failure is determined based on a number of LBT failures associated with the first BWP of the serving cell; perform a LBT procedure associated with a second BWP of the serving cell and determine that the LBT procedure associated with the second BWP of the serving cell is successful;
However, Fan teaches a listen before talk (LBT) procedure associated with a first bandwidth part (BWP) of a serving cell; wherein the BWP failure is determined based on a number of LBT failures associated with the first BWP of the serving cell; perform a LBT procedure associated with a second BWP of the serving cell and determine that the LBT procedure associated with the second BWP of the serving cell is successful (Fan teaches an alternative method for detecting a beam/BWP failure and determining a viable beam/BWP. Paragraph 49-50 teaches a Listen Before Talk mechanism where a terminal device listens to the carrier before transmitting. However, if a threshold number of failures of the LBT occur, a failure of the carrier is determined. This teaching both shows a manner in which a UE can monitor for and determine failed and viable carriers/beams/BWPs and switch to a carrier accordingly).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the WRTU and method of Cheng with the teachings of Fan since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 22 and 29, Cheng in view of Fan discloses the WTRU of claim 21 and method of claim 28 as set forth above. Note that Cheng further discloses wherein the processor is further configured to send, to a base station, information that indicates the BWP failure associated with the first BWP of the serving cell (Figure 3, 315-325, the UE identifies a viable candidate beam/BWP, transmits a beam recovery request on the identified beam, monitors for a response. If a response is received, the communication is established on that beam/BWP).

RE claims 25 and 32, Cheng in view of Fan discloses the WTRU of claim 21 and method of claim 28 as set forth above. Note that Fan further teaches wherein the BWP failure associated with the first BWP of the serving cell is determined based on a counter that counts the number of LBT failures associated with the first BWP of the serving cell (Fan teaches an alternative method for detecting a beam/BWP failure and determining a viable beam/BWP. Paragraph 49-50 teaches a Listen Before Talk mechanism where a terminal device listens to the carrier before transmitting. However, if a threshold number of failures of the LBT occur, a failure of the carrier is determined. This teaching both shows a manner in which a UE can monitor for and determine failed and viable carriers/beams/BWPs and switch to a carrier accordingly).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the WRTU and method of Cheng with the teachings of Fan since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 26 and 33, Cheng in view of Fan discloses the WTRU of claim 25 and method of claim 32 as set forth above. Note that Fan further teaches wherein the (Fan teaches an alternative method for detecting a beam/BWP failure and determining a viable beam/BWP. Paragraph 49-50 teaches a Listen Before Talk mechanism where a terminal device listens to the carrier before transmitting. However, if a threshold number of failures of the LBT occur, a failure of the carrier is determined. This teaching both shows a manner in which a UE can monitor for and determine failed and viable carriers/beams/BWPs and switch to a carrier accordingly).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the WRTU and method of Cheng with the teachings of Fan since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 27 and 34, Cheng in view of Fan discloses the WTRU of claim 21 and method of claim 28 as set forth above. Note that Fan further teaches wherein the number of LBT failures associated with the first BWP is equal to or greater than a maximum value (Fan teaches an alternative method for detecting a beam/BWP failure and determining a viable beam/BWP. Paragraph 49-50 teaches a Listen Before Talk mechanism where a terminal device listens to the carrier before transmitting. However, if a threshold number of failures of the LBT occur, a failure of the carrier is determined. This teaching both shows a manner in which a UE can monitor for and determine failed and viable carriers/beams/BWPs and switch to a carrier accordingly).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the WRTU and method of Cheng with the teachings of Fan since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 23-24 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Fan and further in view of Koziol et al. (US 2021/0076240, Koziol hereafter).
RE claims 23 and 30, Cheng in view of Fan discloses the WTRU of claim 21 and method of claim 28 as set forth above. Note that Fan further teaches the number of LBT failures associated with the first BWP of the serving cell is equal to or greater than a preconfigured value, wherein the processor is further configured to determine that a number of LBT failures associated with the second BWP of the serving cell is less than the preconfigured value (Fan teaches an alternative method for detecting a beam/BWP failure and determining a viable beam/BWP. Paragraph 49-50 teaches a Listen Before Talk mechanism where a terminal device listens to the carrier before transmitting. However, if a threshold number of failures of the LBT occur, a failure of the carrier is determined. This teaching both shows a manner in which a UE can monitor for and determine failed and viable carriers/beams/BWPs and switch to a carrier accordingly).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the WRTU and method of Cheng with the teachings of Fan since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Cheng in view of Fan does not explicitly disclose wherein the first BWP of the serving cell is active at a first time  and the second BWP of the serving cell is active at a second time.
(Paragraph 47. Active and a plurlty of non-active BWPs are assigned to a terminal. Where only one UL/DL BWP for a given cell for a given terminal is active at a specific point in time. As such, for a first time the terminal is given an active BWP. At a later time, the active BWP is different)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the WRTU and method of Cheng in view of Fan with the teachings of Koziol since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 24 and 31, Cheng in view of Fan and further in view of Koziol discloses the WTRU of claim 23 and method of claim 30 as set forth above. Note that Cheng further discloses wherein the serving cell comprises a plurality of BWPs, and the first BWP is an initial BWP of the plurality of BWPs and inactive at the second time. (Figure 3, 315-325, the UE identifies a viable candidate beam/BWP, transmits a beam recovery request on the identified beam, monitors for a response. See further paragraphs 100-101).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461